         Case 1:19-cv-10291-WGY Document 24 Filed 05/16/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    AMERICAN CIVIL LIBERTIES UNION OF
    MASSACHUSETTS, INC.,

                       Plaintiff,

                          v.
                                                     Civil Action No.: 19-cv-10291-WGY
    U.S. DEPARTMENT OF HOMELAND
    SECURITY, and U.S. CUSTOMS AND
    BORDER PROTECTION,

                       Defendants.


                                 STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, the American Civil

Liberties Union of Massachusetts, and Defendants, the United States Department of Homeland

Security and Customs and Border Protection, hereby stipulate and agree to dismiss of this action

without prejudice, with each party to bear its own fees and costs.

.
        Case 1:19-cv-10291-WGY Document 24 Filed 05/16/19 Page 2 of 3



Dated: May 16, 2019                   Respectfully submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      MARCIA BERMAN
                                      Assistant Branch Director
                                      Civil Division

                                      _/s/ Peter M. Bryce    _____________
                                      PETER M. BRYCE
                                      (IL Bar No. 6244216)
                                      Senior Counsel
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, N.W., Rm 11220
                                      Washington, D.C. 20005
                                      Tel: (202) 616-8335
                                      Fax: (202) 616-8470
                                      E-mail: peter.bryce@usdoj.gov

                                      Attorney for Defendants

                                      /s/ Daniel L. McFadden_____________
                                      Matthew R. Segal (BBO #654489)
                                      Daniel L. McFadden (BBO #676612)
                                      American Civil Liberties Union
                                      Foundation of Massachusetts, Inc.
                                      211 Congress Street
                                      Boston, MA 02110
                                      617-482-3170
                                      msegal@aclum.org
                                      dmcfadden@aclum.org


                                      Alycia M. Kennedy (BBO#688801)
                                      Todd & Weld LLP
                                      One Federal Street
                                      Boston, MA 02110
                                      (617) 720-2626
                                      akennedy@toddweld.com

                                      Attorneys for Plaintiff
         Case 1:19-cv-10291-WGY Document 24 Filed 05/16/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE
         I hereby certify that I served the foregoing document on all registered participants by
filing it in the CM/ECF system.

                                              /s/ Peter M Bryce_______________
                                              Peter M. Bryce
Dated: May 16, 2019                           Senior Counsel
